


Exhibit 10.15

 

RESIGNATION AGREEMENT

 

The Resignation Agreement (this “Agreement”) by and among Expedia, Inc., a
Washington corporation (the “Company”), and Richard N. Barton (the “Executive”),
is dated as of February 5, 2003 (the “Execution Date”).  Any capitalized terms
used but not specifically defined herein shall have the meaning set forth in the
Employment Agreement dated as of February 7, 2002 entered into by and between
the Executive and the Company (the “Employment Agreement”).

 

WHEREAS, the Executive has been employed by the Company as its President and
Chief Executive Officer; and

 

WHEREAS, the Company and the Executive have agreed that the Executive shall
resign, and they wish to set forth their mutual agreement as to the terms and
conditions of such resignation; and

 

WHEREAS it is the intention of the parties that the Executive shall accept his
appointment to the board of directors of USA Interactive (the “USA Board”).

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Resignation. Effective as of March 31,
2003 (the “Resignation Date”), the Executive hereby resigns from his employment
as the President and Chief Executive Officer of the Company and from his
position as a member of the Board of Directors of the Company (the “Board”), and
from all other positions that the Executive holds as an employee, officer or
member of the board of directors of the Company, its affiliates or its
subsidiaries (the Company, its subsidiaries and affiliates are herein after
referred to as the “Affiliated Entities”) other than as a member of the USA
Board, if the Executive is a member of such board as of the Resignation Date. 
The Executive shall execute all other documents necessary to effectuate such
resignations.

 

2.                                       Benefits.

 

(a) Accrued Obligations.  Promptly following the Resignation Date, the Executive
shall be paid any accrued but unpaid Base Salary through the Resignation Date
and any compensation previously earned but deferred by the Executive (together
with any interest or earnings thereon) that has not yet been paid.

 

(b) Company Equity Awards. Each of the Executive’s options to purchase shares of
the Company’s common stock (“Company Options”) and other equity awards based on
the Company’s common stock (“Company Awards”), including, without limitation,
any warrants granted in respect to of the Company’s Options (“Company Warrants”)
that would have vested pursuant to their normal vesting schedule during the 2003
had the

 

--------------------------------------------------------------------------------


 

Executive remained employed by the Company through the end of  calendar year
2003 shall vest and any restrictions on Company Awards will lapse on an
accelerated basis on the Resignation Date.  Vested Company Options shall remain
exercisable through December 31, 2004 or, if earlier, the scheduled expiration
date of the Company Option, subject to the appropriate provisions of the
agreement evidencing the Company Options.  Vested Company Warrants shall remain
exercisable through the scheduled expiration date, subject to the appropriate
provisions of the agreement evidencing the Company Warrants. All Company Options
and Company Awards (including Company Warrants) held by the Executive that are
not vested either as of the Resignation Date or pursuant to the preceding
sentence shall be forfeited as of the Resignation Date.  The Executive’s award
agreements evidencing the grant of any of the awards described in this Section
2(b) are herby amended to the extent necessary to effectuate the provisions of
this Section 2(b).  In all other respects, the awards described in this Section
2(b) shall continue to be governed in accordance with their terms.

 

(c) Other benefits. The Executive shall retain his rights to elect to receive
COBRA continuation coverage under section 4980B of the Internal Revenue Code of
1986, as amended, in his behalf and on behalf of his eligible dependents.

 

3.             Mutual Release.   (a) Executive Release.  In consideration of the
benefits set forth in Section 2, except for the rights expressly provided
herein, the Executive for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively “Releasors”) does hereby
irrevocably and unconditionally release, acquit, and forever discharge the
Company, its shareholders, subsidiaries, affiliates, divisions, trustees,
agents, and their respective former and current shareholders, directors,
officers, and employees, including without limitation all persons acting by,
through, under or in concert with any of them (collectively, “Releasees”), and
each of them from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, remedies, actions,
causes of action, suits, rights, demands, costs, losses, debts, and expenses
(including attorneys’ fees and costs) of any nature whatsoever (collectively,
“Executive Claims”), known or unknown, whether in law or equity and whether
arising from under federal, state, or local law and in particular including any
claim for discrimination based upon race, color, ethnicity, sex, age, national
origin, religion, disability, or any other unlawful criterion or circumstance,
which the Executive and Releasors had, now have, or may have in the future
against each or any of the Releasees from the beginning of the world until the
Execution Date.  As of the Resignation Date, the Executive shall execute an
additional release to release Executive Claims from the Execution Date through
the Resignation Date in a from substantially similar to this Section 3(a).

 

--------------------------------------------------------------------------------


 

(b) Company Release.  In consideration of the Executive’s entering into this
Agreement, except for the rights expressly provided herein, the Company and its
subsidiaries (collectively, the “Company Releasors”) do hereby irrevocably and
unconditionally release, acquit and forever discharge the Executive and his
heirs, administrators, representatives, executors, and assigns (in each case as
their capacity as such) (collectively, the “Executive Releasees”), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts, and expenses(including
attorneys’ fees and costs) of any nature whatsoever (collectively, “Company
Claims”), to the extent the underlying event relating to such Company Claim is
generally known as of the Execution Date to the senior officers of the Company
Releasors and USA Interactive, whether in law or equity and whether arising
under federal, state, or local law and in particular including any claim for
discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, or any other unlawful criterion, or circumstance, which
the Company Releasors had, now have, or may have in the future against each or
any of the Executive Releasees from the beginning of the world until the
Execution Date.

 

4.             Entire Agreement; Other Benefits.  This Agreement sets forth the
entire agreement of the Company and the Executive with respect to the subject
matter hereof, and supersedes all prior agreements, understandings, discussions,
and negotiations, whether written or oral, between parties hereto, including the
Employment Agreement, which shall be void and of no further force or effect,
other than Section 1(e), Section 2(a) through 2(h) (other than Section 2(f) )
and Section 9 of the Standard Terms and Conditions of the Employment Agreement,
which shall continue in accordance with their terms.  Without limiting the
generality of the foregoing, the Executive expressly acknowledged and agrees
that except as specifically set forth in this Agreement, he is not entitled to
receive any severance pay, severance benefits, compensation or employee benefits
of any kind whatsoever from the Affiliated Entities including, without
limitation, any severance or other benefits under the Employment Agreement.

 

5.             Assignment; Successors.  This Agreement is personal in its nature
and neither party shall, without the consent of the other, assign or transfer
this Agreement or any rights or obligations hereunder; provided that the Company
may assign this Agreement to its affiliates; provided, further that, in the
event of the merger, consolidation, transfer, or sale of all or substantially
all of the assets

 

--------------------------------------------------------------------------------


 

of the Company with or to any other individual or entity, this Agreement shall,
subject to the provisions hereof, be binding upon and inure to the benefit of
such successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder and all references
herein to the “Company” shall refer to such successor.

 

6.             Amendment; Waiver.  Failure to insist upon strict compliance with
any of the terms, covenants, or conditions hereof shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of,
or failure to insist upon strict compliance with, any right or power hereunder
at any other time or times.  This Agreement may be amended, modified, or changed
only by a written instrument executed by the Executive and the Company.

 

7.             Governing Law.  This Agreement and the legal relations thus
created between the parties hereto shall be governed by and constructed under
and in accordance with the laws and the State of Delaware, without principles of
conflicts of laws. Any and all disputes between the parties which may arise
pursuant to this Agreement will be heard and determined solely before an
appropriate federal court in Delaware, or, if not maintainable therein, then in
an appropriate Delaware state court.  The parties acknowledge that such courts
have jurisdiction to interpret and enforce the provisions of this Agreement, and
the parties consent to, and waive any and all objections that they may have as
to, personal jurisdiction and/or venue in such courts.

 

8.             Notices.  All notices and other communications hereunder shall be
in writing; shall be delivered by hand delivery to the other party or mailed by
registered or certified mail, return receipts requested, postage prepaid; shall
be deemed delivered upon actual receipt; and shall be addressed as follows:

 

If to the Executive:

 

At the most recent address on file at the Company

 

If to the Company:

 

Expedia Inc.

13810 SE Eastage Road

Suite 400

Bellevue, Washington 98052

 

With a copy to:

 

USA Interactive

152 West 57th Street

New York, NY 10019

 

--------------------------------------------------------------------------------


 

Attention: General Counsel

 

or to such address as either party shall have furnished to the other in writing
in accordance herewith

 

9.             Tax Withholding.  The Company shall make such deductions and
withhold such amounts from each payment and benefit made or provided to the
Executive hereunder, as may be required from time to time by applicable law,
governmental regulation, or order.

 

10.           Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

11.           Severability.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken.  All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect. 
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

 

12.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.

 

 

 

/s/ Richard N. Barton

 

 

 

Executive

 

 

 

 

EXPEDIA, Inc.

 

 

 

By:

/s/ Mark Britton

 

 

 

Name : Mark Britton

 

Title: Evp, Worldwide Corporate Affairs

 

 

--------------------------------------------------------------------------------

